Citation Nr: 0021541
Decision Date: 08/15/00	Archive Date: 09/08/00

DOCKET NO. 99-07 201               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUE

Whether the veteran's income is excessive for receipt of non-
service-connected pension benefits.

(The issue of entitlement to service connection for a personality
disorder claimed as a mental disorder will be the subject of a
separate decision of the Board of Veterans' Appeals (Board))

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION 

The veteran had active military service from March 1975 to November
1977.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 decision by the Department of Veterans'
Affairs (VA) Regional Office (RO) in Seattle, Washington.

FINDINGS OF FACT

1. As of August 1, 1998, the maximum annual pension rate (MAPR) for
a veteran with one dependent was $11,349.00.

2. As of December 1, 1998 the MAPR for a veteran with one dependent
was $11,497.00

3. The annual countable income from Social Security Administration
(SSA) benefits for the veteran and his dependent was $13,334.00 for
1998.

4. The veteran's countable income exceeds the applicable MAPR.

CONCLUSION OF LAW

The veteran's countable income is in excess of the MAPR for receipt
of improved pension benefits. 38 U.S.C.A. 501, 1521, 1522, 5107(a)
(West 1991); 38 C.F.R. 3.3, 3.23, 3.271, 3.272 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the veteran submitted an application for nonservice-
connected pension benefits. In a January 1999 rating decision, the
RO determined that the medical criteria for entitlement to
nonservice connected pension benefits based on permanent and total
disability was established. In that same decision, the RO

- 2 - 

determined that the veteran's countable family income exceeded the
limit set by law of $11,497.00 for a veteran and one dependent.

In a February 1998 statement received from SSA, the veteran's
reported monthly income was $757.00. In his completed VA Form 21-
526, the veteran reported that he received $355.00 a month in SSA
benefits for his son.

The SSA monthly income in August 1998 for the veteran was $747.00
and $355.00 for his son. The total annual countable income for the
veteran was 13,224.00.

The SSA monthly income in December 1998 for the veteran was $757.00
and $355.00 for his son. The total annual countable income was
$13,334.00.

The veteran did not file an application for exclusion of his son's
income nor did he submit a medical expense report. Thus, there were
no allowable expenses or deductions to the annual countable income.

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. 1521(a) (West 1991), improved (nonservice-
connected) pension is a benefit payable by the VA to a veteran of
a period of war who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's
willful misconduct. Martin v. Brown, 7 Vet. App. 196, 198 (1994).

Basic entitlement exists if, among other things, the veteran's
income is not in excess of the applicable MAPR specified in 38
C.F.R. 3.23. See 38 U.S.C.A. 1521 38 C.F.R. 3.3(a)(3). The MAPR is
periodically increased from year to year. 38 C.F.R. 3.23(a). The
maximum rates for improved pension shall be reduced by the amount
of the countable annual income of the veteran. 38 C.F.R. 3.23(b)
(1999); 38 U.S.C.A. 1521 (West 1991). In December 1998 the reported
SSA monthly income for the veteran was 757 for his son $355.00. The
total annual countable income was $13,334.00.

3 -

In determining annual income under chapter 15 of title 38 of the
United States Code, all payments of any kind or from any source
(including salary, retirement or annuity payments, or similar
income, which has been waived) shall be included except for listed
exclusions. See 38 U.S.C.A. 1503(a); see also 38 C.F.R. 3.260,
3.261, 3.262, 3.271(a) (1999). Social Security income is not
specifically excluded under 38 C.F.R. 3.272 and is therefore
included as countable income. Medical expenses in excess of five
percent of the MAPR, which have been paid, may be excluded from an
individual's income for the same 12-month annualization period to
the extent they were paid. 38 C.F.R. 3.272(g)(1)(iii) (1999).

Thirty-eight U.S.C.A. 1522(a), in pertinent part, provides that the
Secretary shall deny or discontinue the payment of a veteran's
pension based upon consideration of the annual income of the
veteran, the veteran's spouse, and the children. See also 38 C.F.R.
3.274 (1999).

Hardship shall be held to exist when annual expenses necessary for
reasonable family maintenance exceed the sum of countable annual
income plus VA pension entitlement. Expenses necessary for
reasonable family maintenance include expenses for basic
necessities (such as. food, clothing, shelter, etc.) and other
expenses, determined on a case-by- case basis, which are necessary
to support a reasonable quality of life. 38 C.F.R. 3.23(d)(6)
(1999).

A child's income shall be considered "reasonably available" when it
can be readily applied to meet the veteran's expenses necessary for
reasonable family maintenance. 38 C.F.R. 3.23(d)(6) (1999).

When hardship is established under the provisions of 38 C.F.R.
3.23(d)(6) there shall be excluded from the available income of any
child or children an amount equal to the amount by which annual
expenses necessary for reasonable family maintenance exceed the sum
of countable annual income plus VA pension entitlement computed
without consideration of this exclusion. The amount of this
exclusion shall not exceed the available income of any child or
children, and annual

- 4 -

expenses necessary for reasonable family maintenance shall not
include any expenses which were considered in determining the
available income of the child or children or the countable annual
income of the veteran or surviving spouse. 38 C.F.R. 3.272(m)
(1999).

Analysis

Initially, the Board notes that a determination as to whether the
appellant has submitted a well-grounded claim need not be
addressed. The concept of a well- grounded claim applies to the
character of the evidence presented by a claimant. Since the law
and not the evidence is the determining factor in this instance,
the concept of well-groundedness is not found to be applicable. See
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because payments of any kind from any source shall be counted as
income unless specifically excluded, the gross amount of the
veteran's and his dependent's SSA payments in this case are
countable income for each applicable reporting period. 38 U.S.C.A.
1503 (West 1991). See also 38 C.F.R. 3.271, 3.272. The United
States Court of Appeals for Veterans Claims (Court) has noted
"annual income" as defined by statute and applicable regulation,
includes payments of any kind from any source, unless explicitly
exempted by statute or regulation. Martin, supra at 199. Social
Security payments are not explicitly exempted.

As of August 1, 1998, the MAPR for a veteran with one dependent was
$11,349.00. VBA Letter 213B (98-08) (published in the Federal
Register). The veteran's annual countable income was $13,224.00.

As of December 1, 1998, the MAPR for a veteran with one dependent
was $11,497.00. 63 Fed. Reg. 72347-49 (1998). The veteran's annual
countable income was $13,334.00.

In sum, the veteran's reported countable income for is in excess of
the legislated MAPR, even after applying the hardship exclusion.
The Board is not free to ignore

- 5 -                                                        

the legislative monetary limits imposed on eligibility for pension
benefits. Thus, the veteran's appeal must be denied. 38 C.F.R.
3.23, 3.271, 3.272 (1999).

Since the Board determined that the veteran's countable annual
income was excessive in light of the governing law and regulations,
the law is dispositive in this case. Sabonis, supra.

The Board notes that the veteran has been provided opportunity to
submit or identify additional evidence or documentation in support
of his claim. The Board finds all relevant evidence necessary for
an equitable disposition of the appeal has been obtained, and no
further assistance is required to comply with the duty to assist
mandated by 38 U.S.C.A. 5107 (West 1991).

ORDER

The veteran's income is excessive for receipt of non-service-
connected pension benefits.

Mark D. Hindin 
Member, Board of Veterans' Appeals

6 - 


